PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

		Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD



Application Number:  15/696,833
Filing Date: September 6, 2017
Appellant(s): SLAMA SCHWOK et al.



__________________
Jeffrey M. Goehring
For Appellant


EXAMINER'S ANSWER





October 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal 
The following ground(s) of rejection are applicable to the appealed claims:
	
Status of the Claims
	Claims 1, 2, 6, 7, and 12 are pending and examined.

(Maintained)- Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6, 7 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorrentino et al (WO1992/04022) and Julkunen et al. (Vaccine 19 (2001) S32–S37).
Sorrentino teaches a method for the treatment of cough, cold, cold-like and/or flu symptoms through administration of an effective amount of naproxen (see page 3). Sorrento teaches the symptoms treated by naproxen are coryza, nasal congestion, upper respiratory infections, allergic rhinitis, otitis, sinitis, (see page 3, lines 20-27).
Sorrentino does not explicitly teach (1) the composition consisting of naproxen and a pharmaceutically acceptable salt and (1) type A influenza.
st column).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to administer naproxen to a person suffering from type A influenza because naproxen treats otitis and upper respiratory infections and type A flu patients have otitis and upper respiratory infections. It would be obvious to one of ordinary skill in to administer naproxen to the patient with influenza A in order to treat the otitis and upper respiratory infections. Since naproxen is the active ingredient one of ordinary skill in the art would also make a composition consisting of naproxen and a pharmaceutically acceptable support.  Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding the therapeutically effective amount, the instant specification define the amount of Naproxen to be 0.1-2000 mg per day (see [0221-0222]). Sorrentino et al teaches a therapeutically effective amount of Naproxen to treat influenza is 150-400 mg (see page 10). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding the limitation of “by inhibiting type-A influenza virus replication”, Applicant is reminded a whereby “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” See Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373 (Fed. Cir. 2003). The only structural limitation is the administration of the Naproxen. The functional limitation is occurring naturally after the administration and due to the administration. Therefore, the claimed functional limitation is not being given patentable weight. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) . See MPEP 2112
Regarding claim 7, Sorrentino et al teaches naproxen is administered orally (see page 10). 
The Examiner’s Response to Appellant’s Argument begins at the top of the following page 6.





 (2) Response to Argument
The examiner notes that unexpected results have not been shown or alleged.  As such, the examiner has determined for the record that a prima facie showing is established based on the cited prior art.

The examiner also notes that Appellant does not claim a dosage for administration.  The instant Specification indicates that 0.1 mg to 2000 mg of naproxen will treat type-A influenza. See Spec. @ p33, lines 9-10.  This appears to be the only range recited for the claimed method.
As explained below in more detail, a dosage as well as an entire dosage range that falls within the contemplated dosage in light of the instant Specification is taught by the cited prior art.

	Appellant argues that the instant claims require treatment “by inhibiting type-A influenza virus replication” and a quantity of the drug “effective for treating viral titer.”  
	The examiner notes that the active steps claimed include administering a therapeutically effective quantity of naproxen to a subject with type-A influenza virus.  The therapeutically effective amount is sufficient to decrease viral titer and inhibit viral replication.  
	The examiner notes that Sorrentino teaches a method for the treatment of cough, cold, cold-like,  flu, and/or flu symptoms through administration of an effective amount of naproxen (see page 4).  See below.

    PNG
    media_image2.png
    72
    510
    media_image2.png
    Greyscale


Sorrento teaches the symptoms treated by naproxen are coryza, nasal congestion, upper respiratory infections, allergic rhinitis, otitis, sinitis, (see page 3, lines 20-27).  More importantly, Sorrentino explicitly teaches administration of naproxen to treat flu symptoms and provides significant improved symptomatic relief when administered early on. See p3, lines 12-17.  Even further, Examples 1-3 of Sorrentino provide administration of 200 mg orally, e.g.  Naproxen is taught to treat upper respiratory infections, as well as flu symptoms.  Naproxen is also taught to be administered with a carrier/excipient.  Sorrentino teaches administration of Sorrentino et al teaches a therapeutically effective amount of Naproxen to treat influenza is 150-400 mg (see page 10).  The instant Specification indicates that the dose administered can be from 0.1 mg to 2000 mg. See Specification, p33, lines 9-10.
Moreover, Julkunen et al teaches children with influenza A often suffer from otitis media and upper respiratory infections (see page s32, 1st column).
	Thus, the combination of prior art teaches administering naproxen to a subject with flu, influenza symptoms, upper respiratory infection, and otitis, among others.  Naproxen is taught and exemplified to be administered at a dosage of 150 mg to 400 mg, including examples in which 200 mg is administered.  Influenza A often includes URI and otitis media.

Appellant argues that the examiner is reading the phrase “by inhibiting type-A influenza virus replication” out of the claim.  
	The examiner notes that nothing is “read out” of the instant claim.  Rather, the examiner notes that inhibiting viral replication is not an active step.  It must therefore be accounted for by administering a dose effective to accomplish this to a subject with type-A influenza virus.  The examiner notes that administration of naproxen to a subject with influenza A and common symptoms thereof is rendered obvious by the cited prior art and the dosage that results in a reduction of viral titers appears to include 150 mg -400 mg taught by the cited prior art.

Appellant argues that there is no motivation to combine references.
The examiner notes that the motivation to combine references is explicitly pointed out in the rejection.  A subject experiencing flu symptoms, otitis, and/or upper respiratory infection would be treated with naproxen as explicitly taught by Sorrentino.  Further, Julkunen teaches that children with influenza A often suffer from otitis media and upper respiratory infections.  As such, when a subject, including a child has otitis and/or an upper respiration infection, among other influenza symptoms, a person of ordinary skill in the art would treat them with naproxen in view of Sorrentino.
	
Appellant argues that there is no reasonable expectation of success.
The examiner notes that the reasonable expectation of success is the treat of a subject with type-A influenza by treatment with naproxen.  The examiner notes that treatment of upper respiratory infection, otitis, and influenza symptoms are explicitly taught by Sorrentino at an entire dosage range that falls within the claimed range.  Even further, Julkunen explains that otitis and upper respiratory infection are common symptoms of type-A influenza virus.  Thus, when the claimed agent is administered at a contemplated dosage to a claimed subject population, treatment is reasonable and expected because it is explicitly taught.  The reasonable expectation of success that is required is that of treatment, not a specific mechanism of action underlying treatment.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

For the reasons set forth above, the examiner respectfully disagrees with Appellant’s legal conclusion.

In conclusion, the following should be noted:
	A prima facie showing is established by the cited prior art because a person of ordinary skill in the art has a substantial motivation to administer naproxen at a contemplated dosage of 150 mg to 400 mg to a subject with flu, influenza symptoms, upper respiratory infection (URI), and otitis.  These are common symptoms of children with type-A influenza.  When such step of administration of naproxen at 150 mg to 400 mg to a subject with flu, flu symptoms, URI, and otitis is made, there is a reasonable expectation of success that the viral titer is decreased and viral replication is inhibited.  A reduction in viral titer and inhibition of virus replication are not separate steps, but result from the claimed and obvious active step, as explained above.  To put this another way, there is no way that 400 mg naproxen can be administered to a subject with type-A influenza, as claimed, without the subject having an inhibition of viral replication and a decrease in viral titer. 
For the reasons, set forth supra and those previously made of record the rejection of claims 1, 2, 6, 7, and 12 remains proper.

Respectfully submitted,
/JARED BARSKY/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
                                                                                                                                                                                                   Conferees:

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.